           Case 1:19-cr-00144-DAD-BAM Document 57 Filed 01/15/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00144-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           AND ORDER
14   LEONARDO VELASQUEZ-MARTINEZ,                        CURRENT DATE: January 27, 2021
     JOSEPH ANDRADE,                                     TIME: 1:00 p.m.
15
                                  Defendants.            PROPOSED DATE: April 28, 2021
16
                                                         COURT: Hon. Barbara A. McAuliffe
17

18          This case is set for status conference on January 27, 2021. On May 13, 2020, this Court issued
19 General Order 618, which suspends all jury trials in the Eastern District of California until further
20 notice, and allows district judges to continue all criminal matters. This order, as well as previous and

21 subsequent General Orders were entered to address public health concerns related to COVID-19.

22          Although the General Order addresses the district-wide health concern, the Supreme Court has
23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00144-DAD-BAM Document 57 Filed 01/15/21 Page 2 of 4


 1 orally or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 4 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 5 justice served by taking such action outweigh the best interest of the public and the defendant in a

 6 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 7 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 8 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 9 a speedy trial.” Id.

10          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

26 through defendants’ counsel of record, hereby stipulate as follows:

27          1.      By previous order, this matter was set for a status conference on January 27, 2021.

28          2.      By this stipulation, defendants now move to continue the status conference until April 28,

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00144-DAD-BAM Document 57 Filed 01/15/21 Page 3 of 4


 1 2021, and to exclude time between January 27, 2021, and April 28, 2021, under Local Code T4.

 2         3.     The parties agree and stipulate, and request that the Court find the following:

 3                a)      The government has represented that the discovery associated with this case

 4         includes over 700 pages of reports and other documents, and approximately 60 audio and video

 5         recordings. All of this discovery has been either produced directly to counsel and/or made

 6         available for inspection and copying.

 7                b)      Counsel for defendants desire additional time to consult with their clients, to

 8         review the current charges, to conduct investigation and research related to the charges, to review

 9         and copy discovery for this mater, to discuss potential resolutions with their clients, to

10         investigate and prepare pretrial motions, and to otherwise prepare for trial.

11                c)      Counsel for defendants believes that failure to grant the above-requested

12         continuance would deny them the reasonable time necessary for effective preparation, taking into

13         account the exercise of due diligence.

14                d)      The government does not object to the continuance.

15                e)      In addition to the public health concerns cited by General Order 618 and

16         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17         this case because counsel have been encouraged to telework and minimize personal contact to

18         the greatest extent possible. It will be difficult to avoid personal contact should the hearing

19         proceed.

20                f)      Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of January 27, 2021 to April 28,

25         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

26         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

27         of the Court’s finding that the ends of justice served by taking such action outweigh the best

28         interest of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00144-DAD-BAM Document 57 Filed 01/15/21 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: January 15, 2021                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ ANGELA L. SCOTT
 9                                                           ANGELA L. SCOTT
                                                             Assistant United States Attorney
10

11
      Dated: January 15, 2021                                /s/ GABRIEL J. PACHECO per
12                                                           email authorization
                                                             GABRIEL J. PACHECO
13
                                                             Counsel for Defendant
14                                                           LEONARDO VELASQUEZ-
                                                             MARTINEZ
15

16    Dated: January 15, 2021                                /s/ CHRISTOPHER CAINE per
                                                             email authorization
17                                                           CHRISTOPHER CAINE
                                                             Counsel for Defendant
18                                                           JOSEPH ANDRADE
19
                                                     ORDER
20
            IT IS SO ORDERED that the status conference is continued from January 27, 2021, to April 28,
21
     2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
22
     U.S.C.§ 3161(h)(7)(A), B(iv).
23
     IT IS SO ORDERED.
24

25      Dated:    January 15, 2021                            /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
